I concur in the foregoing dissent but would add briefly thereto. It would seem that Bailey's fall must have been caused either by his slipping, by his being pulled by the wrench when the hopper opened, or by his losing his balance when it suddenly opened while he was pushing on the wrench. The immediate sequence of events was such as to raise a strong inference that Bailey's slipping, if he slipped, was caused by his exertion in doing the work in which he was engaged. If the fall was caused by his pushing on the wrench the defendant is not thereby absolved from negligence. It appears that there was often resistance to the opening of hoppers because they stuck. Bailey could not know in advance whether such resistance would be met, nor could he know how much force would be needed to overcome the same if there should be resistance. When the dog that held the hopper closed was removed, the weight of the material in the hopper and above it did not open it. It was necessary to use force and Bailey pushed on the wrench. The force used was not sufficient and the hopper did not open. Again he pushed, of course using such force as he thought necessary to accomplish his purpose. If he misjudged the amount of force necessary and as a result lost his balance, or if he slipped because of his exertion or if he was yanked or pulled by the wrench, the situation so far as this defendant's negligence is concerned is the same. The narrow footing gave him no chance to save himself.
Under the circumstances it could well be found that reasonable care was not used to furnish Bailey with a safe place in which *Page 23 
to do the work required to be done. That the various possibilities of the way in which the accident occurred are not set forth in detail by the plaintiff is immaterial. We seek to affirm the judgment below and it is our well established rule that when the result is an affirmance of the judgment it is immaterial that the plaintiff does not assert the ground of decision adopted in this Court. Duchaine v. Phoenix, 100 Vt. 112,116, 135 A 715.